Case 2:90-cv-00520-KJM-DB Document 6746-12 Filed 07/01/20 Page 1 of 3




           Exhibit K
   Case 2:90-cv-00520-KJM-DB Document 6746-12 Filed 07/01/20 Page 2 of 3

From:             Kate Falkenstien
To:               Lucas Hennes
Cc:               kyle.lewis@doj.ca.gov; elise.thorn@doj.ca.gov; tyler.heath@doj.ca.gov; adriano.hrvatin@doj.ca.gov
Subject:          RE: Coleman discovery/meet and confer
Date:             Monday, April 27, 2020 11:44:00 AM


Hi Lucas,

Thank you—I have received and downloaded the files, and I don’t need hard copies. Thanks!

Kate

From: Lucas Hennes <Lucas.Hennes@doj.ca.gov>
Sent: Monday, April 27, 2020 11:39 AM
To: Kate Falkenstien <kfalkenstien@reichmanjorgensen.com>
Cc: kyle.lewis@doj.ca.gov; elise.thorn@doj.ca.gov; tyler.heath@doj.ca.gov; adriano.hrvatin@doj.ca.gov
Subject: RE: Coleman discovery/meet and confer

[EXTERNAL]

Kate,

Per our earlier agreement, I am sending all
documents responsive to your discovery requests from four institutions: Pelican
Bay State Prison, California State Prison-Corcoran, California State
Prison-Sacramento, and California Correctional Institution. Please confirm that
you’ve received these documents. I do not plan to send hard copies at
this time unless you request them.



Sincerely,



Lucas L. Hennes

Deputy Attorney General

Office of the Attorney General, Correctional Law Section

1300 I Street, Sacramento, CA 95814

Phone: (916) 210-7323

Fax: (916) 324-5205

lucas.hennes@doj.ca.gov
   Case 2:90-cv-00520-KJM-DB Document 6746-12 Filed 07/01/20 Page 3 of 3


The following files have been sent using FileXchange and can be
downloaded by using the link below:
 Filename      Size       Checksum (SHA256)
 COR.zip       96         f8889e9b91dbee52b7f77feacd79117c2110689763c1d3bbc9a9c01b0e39631b
               MB

 PBSP.zip      6.84       0beb087645ef55e34b18e07000f5041b25da8a6ce1c84bbb4bc9dd5f94c125ea
               MB

 SAC.zip       10.2       fce27c5599663f7fb28125507ca0199e0d59c1ae4b48f75b5d3a74f5b16ef467
               MB

 CCI.zip       3.48       f31d321d9cebe2733aeb307583750f9b3341b20ff64e9c02bbfa9337265568e6
               MB
Please click on the following link to download the attachments:
https://FX.doj.ca.gov/message/ClUC4U3LJlgSN6MIEKSb2d

This email or download link can be forwarded to anyone.

The attachments are available until: Saturday, 9 May.

Message ID: ClUC4U3LJlgSN6MIEKSb2d

 Download Files




  https://FX.doj.ca.gov
